                        1   DENISE M. MINGRONE (STATE BAR NO. 135224)
                            dmingrone@orrick.com
                        2   ROBERT L. URIARTE (STATE BAR NO. 258274)
                            ruriarte@orrick.com
                        3   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        4   Menlo Park, CA 94025-1015
                            Telephone:    +1 650 614 7400
                        5   Facsimile:    +1 650 614 7401
                        6   CLAUDIA WILSON FROST (Pro Hac Vice)
                            cfrost@orrick.com
                        7   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            609 Main Street, 40th Floor
                        8   Houston, TX 77002-3106
                            Telephone:    +1 713 658 6460
                        9   Facsimile:    +1 713 658 6401
                       10   Attorneys for Plaintiff
                            SYNOPSYS, INC.
                       11
                                                      IN THE UNITED STATES DISTRICT COURT
                       12
                                                       NORTHERN DISTRICT OF CALIFORNIA
                       13
                                                             SAN FRANCISCO DIVISION
                       14
                            SYNOPSYS, INC.,                               Case No. 3:17-cv-00561-WHO
                       15
                                               Plaintiff,                 DECLARATION OF DENISE M.
                       16                                                 MINGRONE IN SUPPORT OF
                                   v.                                     SYNOPSYS, INC.’S MOTION FOR
                       17                                                 SANCTIONS FOR SPOLIATION
                            UBIQUITI NETWORKS, INC., UBIQUITI
                       18   NETWORKS INTERNATIONAL LIMITED,               Date:    November 7, 2018
                            CHING-HAN TSAI, and DOES 1-20,                Time:    2:00 p.m.
                       19   inclusive,                                    Dept:    Courtroom 2, 17th Floor
                                                                          Judge:   Hon. William H. Orrick
                       20                      Defendants.
                       21
                            UBIQUITI NETWORKS, INC. AND
                       22   UBIQUITI NETWORKS
                            INTERNATIONAL LIMITED,
                       23
                                               Counterclaimants,
                       24
                                   v.
                       25
                            SYNOPSYS, INC.,
                       26
                                               Counterdefendant.
                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                       MINGRONE DECL. ISO SYNOPSYS, INC.’S
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                  MOTION FOR SANCTIONS
                                                                                                         3:17-CV-00561-WHO
                        1          I, Denise M. Mingrone, declare as follows:
                        2          1.      I am a member of the California State Bar, admitted to practice before this Court,
                        3   and am a partner at the law firm of Orrick, Herrington & Sutcliffe LLP, counsel of record for
                        4   Plaintiff Synopsys, Inc. (“Synopsys”) in this matter. I have personal knowledge of the facts
                        5   stated in this declaration, except as to those facts stated on information and belief, which I believe
                        6   to be true. I could and would testify competently to the matters stated herein.
                        7          2.      Synopsys sought to secure Defendants’ compliance with its discovery obligations
                        8   without Court intervention, but unfortunately Synopsys was unable to do so. For example,
                        9   Synopsys served discovery requests, sent follow-up letters, and sought Court assistance from
                       10   Magistrate Judge Beeler to obtain evidence that is subject to Synopsys’ Motion for Sanctions, as
                       11   outlined in the Synopsys Discovery Timeline attached hereto as Exhibit F.
                       12          3.      Synopsys outlined the allegations that form much of the factual bases for its
                       13   Motion for Sanctions in its Third Amended Complaint (ECF No. 211) and the Motion for Leave
                       14   to File Third Amended Complaint (ECF No. 187-11, Ex. UU).
                       15          4.      I emailed Ubiquiti’s and UNIL’s lead counsel, Ms. Taylor, about Synopsys’ plan
                       16   to file a motion for sanctions on July 3, 2018. Ms. Taylor and I subsequently corresponded about
                       17   the motion on July 13 and July 17, during which correspondence the parties agreed that there was
                       18   no deadline to file the Motion for Sanctions.
                       19          5.      Attached hereto as Exhibit A is a true and correct copy of an email chain between
                       20   Hartley Nisenbaum and Josh Huang dated June 8, 2018 regarding Mr. Huang’s termination from
                       21   Ubiquiti, produced in this matter as UBNT00136540-UBNT00136542. [FILED
                       22   PROVISIONALLY UNDER SEAL]
                       23          6.      Included as Exhibit B is a true and correct copy of a document titled
                       24   “SNPS00000001.csv” which constitutes Synopsys’ “call-home” data produced in this matter as
                       25   SNPS00000001. Due to the size and electronic format of the exhibit, it has been filed manually
                       26   with the court pursuant to Synopsys’ Manual Filing Notification (ECF No. 240). [FILED
                       27   PROVISIONALLY UNDER SEAL]
                       28          7.      Attached hereto as Exhibit C is a true and correct copy of excerpts from the
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                                MINGRONE DECL. ISO SYNOPSYS, INC.’S
    ATTORNEYS AT LAW
     SILICON VALLEY                                                         -1-                            MOTION FOR SANCTIONS
                                                                                                                  3:17-CV-00561-WHO
                        1   deposition of Rajendra Kundapur taken in this matter on February 2, 2018. [FILED
                        2   PROVISIONALLY UNDER SEAL]
                        3           8.     Included as Exhibit D is a true and correct copy of the Initial Report of Daniel E.
                        4   Roffman and Appendices A-AT thereto, Synopsys’ computer forensics expert, served in this
                        5   matter on August 3, 2018. Due to the size and electronic format of the exhibit, it has been filed
                        6   manually with the court pursuant to Synopsys’ Manual Filing Notification (ECF No. 240).
                        7   [FILED PROVISIONALLY UNDER SEAL]
                        8           9.     Attached hereto as Exhibit E is a true and correct copy of excerpts from
                        9   Defendant Ubiquiti Networks, Inc.’s Amended Response to Synopsys, Inc.’s Second Set of
                       10   Interrogatories, served in this matter on July 9, 2018. [FILED PROVISIONALLY UNDER
                       11   SEAL]
                       12           10.    Attached hereto as Exhibit G is a true and correct copy of excerpts from
                       13   Defendant Ubiquiti Networks International Limited’s Third Amended Responses to Synopsys,
                       14   Inc.’s Second Set of Interrogatories, served in this matter on July 27, 2018. [FILED
                       15   PROVISIONALLY UNDER SEAL]
                       16           11.    Attached hereto as Exhibit H is a true and correct copy of Defendant Ching-Han
                       17   Tsai’s Objections and Response to Synopsys Inc.’s Second Set of Interrogatories, served in this
                       18   matter on March 2, 2018. [FILED PROVISIONALLY UNDER SEAL]
                       19           12.    Attached hereto as Exhibit I is a true and correct copy of excerpts from the Expert
                       20   Report of Dr. Stephen Edwards, Synopsys’ source code expert, served in this matter on August 3,
                       21   2018. Synopsys has provided excerpts due to the volume of the report and small number of pages
                       22   cited, but can provide the entire report should the Court desire. [FILED PROVISIONALLY
                       23   UNDER SEAL]
                       24           13.    Attached hereto as Exhibit J is a true and correct copy of excerpts from the
                       25   deposition transcript of Daniel E. Roffman taken in this matter on September 5, 2018. [FILED
                       26   PROVISIONALLY UNDER SEAL]
                       27           14.    Attached hereto as Exhibit K is a true and correct copy of excerpts from the
                       28   deposition transcript of Rajendra Kundapur taken in this matter on July 18, 2018. [FILED
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                              MINGRONE DECL. ISO SYNOPSYS, INC.’S
    ATTORNEYS AT LAW
     SILICON VALLEY                                                        -2-                           MOTION FOR SANCTIONS
                                                                                                                3:17-CV-00561-WHO
                        1   PROVISIONALLY UNDER SEAL]
                        2          15.     Attached hereto as Exhibit L is a true and correct copy of excerpts from the
                        3   Expert Report of James E. Malackowski, Synopsys’ damages expert, served in this matter on
                        4   August 3, 2018 and subsequently updated with the edits from Mr. Malackowski’s errata
                        5   interlineated. Synopsys can provide the original report and errata without the edits interlineated
                        6   should the Court desire. Additionally, Synopsys has provided excerpts due to the volume of the
                        7   report and small number of pages cited, but can provide the entire report should the Court desire.
                        8          16.     Attached hereto as Exhibit M is a true and correct copy of excerpts from the
                        9   Amended Expert Report of Dr. Stuart G. Stubblebine Regarding Licensing, Call-Home, and
                       10   Related Functionality Within Synopsys, Inc.’s Electronic Design Automation Tools, Ubiquiti’s
                       11   source code expert, served in this matter on August 6, 2018. Synopsys has provided excerpts due
                       12   to the volume of the report and small number of pages cited, but can provide the entire report
                       13   should the Court desire. [FILED PROVISIONALLY UNDER SEAL]
                       14          17.     Attached hereto as Exhibit N is a true and correct copy of an instant messaging
                       15   conversation between Sheng-Feng Wang and Ching-Han Tsai dated May 17, 2016, produced in
                       16   this matter as UBNT00021344.
                       17          18.     Attached hereto as Exhibit O is a true and correct copy of Ubiquiti Networks,
                       18   Inc.’s FQ1 2017 Earnings Call Transcript, produced in this matter as SNPS00014075-
                       19   SNPS00014082.
                       20          19.     Attached hereto as Exhibit P is a true and correct copy of a certified translation of
                       21   Skype chat messages between Ching-Han Tsai and Ya-Chau Yang marked as Exhibit 115 to the
                       22   deposition of Ching-Han Tsai in this matter. [FILED PROVISIONALLY UNDER SEAL]
                       23          20.     Attached hereto as Exhibit Q is a true and correct copy of excerpts from the
                       24   deposition of William Bergman taken in this matter on April 4, 2018.
                       25          21.     Attached hereto as Exhibit R is a true and correct copy of an Evaluation
                       26   Agreement between Ubiquiti Networks, Inc. and Synopsys, Inc. dated November 26, 2013,
                       27   produced in this matter as SNPS00000221-SNPS00000223.
                       28          22.     Attached hereto as Exhibit S is a true and correct copy of an email from Eric Chen
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                               MINGRONE DECL. ISO SYNOPSYS, INC.’S
    ATTORNEYS AT LAW
     SILICON VALLEY                                                        -3-                            MOTION FOR SANCTIONS
                                                                                                                 3:17-CV-00561-WHO
                        1   of ITCA to Robert Pera, Hayley Nivelle, and Hartley Nisenbaum dated May 10, 2016
                        2   transmitting a letter titled “Re: SYNOPSYS Software Infringement” (the “ITCA Notice”),
                        3   produced in this matter as UBNT00019677-UBNT00019680. [FILED PROVISIONALLY
                        4   UNDER SEAL]
                        5           23.    Attached hereto as Exhibit T is a true and correct copy of an email chain between
                        6   Huub van Buchem of ITCA and Hartley Nisenbaum of Ubiquiti dated August 5, 2016 regarding
                        7   the ITCA notice, produced in this matter as UBNT00019469-UBNT00019492. [FILED
                        8   PROVISIONALLY UNDER SEAL]
                        9           24.    Attached hereto as Exhibit U is a true and correct copy of an email chain between
                       10   Huub van Buchem of ITCA and Hartley Nisenbaum of Ubiquiti dated June 20, 2016 regarding
                       11   the ITCA notice, produced in this matter as UBNT00019449-UBNT00019461. [FILED
                       12   PROVISIONALLY UNDER SEAL]
                       13           25.    Attached hereto as Exhibit V is a true and correct copy of excerpts from
                       14   Synopsys, Inc.’s First Set of Requests for Production to Ubiquiti Networks, Inc. (Nos. 1-73),
                       15   served in this matter on May 12, 2017.
                       16           26.    Attached hereto as Exhibit W is a true and correct copy of excerpts from
                       17   Synopsys, Inc.’s First Set of Requests for Production to Ubiquiti Networks International, Limited
                       18   (Nos. 1-73), served in this matter on May 12, 2017.
                       19           27.    Attached hereto as Exhibit X is a true and correct copy of Synopsys, Inc.’s First
                       20   Set of Requests to Ubiquiti Networks, Inc. to Permit Inspection and Copying of Electronically
                       21   Stored Information and Tangible Things, served in this matter on September 8, 2017.
                       22           28.    Attached hereto as Exhibit Y is a true and correct copy of Synopsys, Inc.’s First
                       23   Set of Requests to Ubiquiti Networks International Limited to Permit Inspection and Copying of
                       24   Electronically Stored Information and Tangible Things, served in this matter September 8, 2017.
                       25           29.    Attached hereto as Exhibit Z is a true and correct copy of an email chain between
                       26   Hartley Nisenbaum and James Lian dated June 5, 2018 regarding Mr. Lian’s termination from
                       27   Ubiquiti, produced in this matter as UBNT00136539. [FILED PROVISIONALLY UNDER
                       28   SEAL]
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                              MINGRONE DECL. ISO SYNOPSYS, INC.’S
    ATTORNEYS AT LAW
     SILICON VALLEY                                                        -4-                           MOTION FOR SANCTIONS
                                                                                                                3:17-CV-00561-WHO
                        1           30.    Attached hereto as Exhibit AA is a true and correct copy of an email from Hartley
                        2   Nisenbaum to Ching-Han Tsai dated June 5, 2018 regarding Mr. Tsai’s termination from
                        3   Ubiquiti, produced in this matter as UBNT00136452. [FILED PROVISIONALLY UNDER
                        4   SEAL]
                        5           31.    Attached hereto as Exhibit BB is a true and correct copy of an email from Hartley
                        6   Nisenbaum to Ya-Chau Yang dated June 5, 2018 regarding Mr. Yang’s termination from
                        7   Ubiquiti, produced in this matter as UBNT00136456. [FILED PROVISIONALLY UNDER
                        8   SEAL]
                        9           32.    Attached hereto as Exhibit CC is a true and correct copy of an email from Hartley
                       10   Nisenbaum to Chang-Ching Yang dated June 5, 2018 regarding Mr. Yang’s termination from
                       11   Ubiquiti and a proposed consulting opportunity, produced in this matter as UBNT00136451.
                       12   [FILED PROVISIONALLY UNDER SEAL]
                       13           33.    Attached hereto as Exhibit DD is a true and correct copy of excerpts from the
                       14   deposition transcript of Ching-Han Tsai, taken in this matter on April 15, 2018. [FILED
                       15   PROVISIONALLY UNDER SEAL]
                       16           34.    Attached hereto as Exhibit EE is a true and correct copy of excerpts from the
                       17   deposition transcript of Sheng-Feng Wang, taken in this matter on April 13, 2018. [FILED
                       18   PROVISIONALLY UNDER SEAL]
                       19           35.    Attached hereto as Exhibit FF is a true and correct copy of excerpts from the
                       20   Rebuttal Report of Kevin Faulkner, Ubiquiti’s computer forensics expert, served in this matter on
                       21   August 24, 2018. Synopsys has provided excerpts due to the volume of the report and small
                       22   number of pages cited, but can provide the entire report should the Court desire. [FILED
                       23   PROVISIONALLY UNDER SEAL]
                       24           36.    Attached hereto as Exhibit GG is a true and correct copy of excerpts from the
                       25   deposition transcript of Hartley Nisenbaum, taken in this matter on April 25, 2018.
                       26           37.    Attached hereto as Exhibit HH is a true and correct copy of excerpts from the
                       27   deposition transcript of Kevin Radigan, taken in this matter on April 27, 2018.
                       28           38.    Attached hereto as Exhibit II is a true and correct copy of an instant messaging
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                              MINGRONE DECL. ISO SYNOPSYS, INC.’S
    ATTORNEYS AT LAW
     SILICON VALLEY                                                        -5-                           MOTION FOR SANCTIONS
                                                                                                                3:17-CV-00561-WHO
                        1   conversation between Ching-Han Tsai and Hua-Lin Hsu dated May 13, 2016, produced in this
                        2   matter as UBNT00021630. [FILED PROVISIONALLY UNDER SEAL]
                        3          39.       Attached hereto as Exhibit JJ is a true and correct copy of excerpts from the
                        4   30(b)(6) deposition transcript of Ubiquiti Networks, Inc. and Ubiquiti Networks International
                        5   Limited through its designee Scott Kinnersley, taken in this matter on June 26, 2018. [FILED
                        6   PROVISIONALLY UNDER SEAL]
                        7          40.       Attached hereto as Exhibit KK is a true and correct copy of an email from Ching-
                        8   Han Tsai to Andre Lee, James Lian, and Josh Huang forwarding an email from Hartley
                        9   Nisenbaum regarding the ITCA Notice dated May 11, 2016, produced in this matter as
                       10   UBNT00014562-UBNT00014563. [FILED PROVISIONALLY UNDER SEAL]
                       11          41.       Attached hereto as Exhibit LL is a true and correct copy of excerpts from the
                       12   30(b)(6) deposition transcript of Ubiquiti Networks International Limited through its designee
                       13   Kevin Radigan, taken in this matter on July 10, 2018.
                       14          42.       Attached hereto as Exhibit MM is a true and correct copy of a webpage from the
                       15   CCleaner website titled Can data cleaned by CCleaner be recovered?, available at
                       16   https://www.ccleaner.com/docs/ccleaner/introducing-ccleaner/can-data-cleaned-by-ccleaner-be-
                       17   recovered.
                       18          43.       Attached hereto as Exhibit NN is a true and correct copy of a webpage from the
                       19   AVG website titled Using AVG Shredder, available at
                       20   https://support.avg.com/SupportArticleView?l=en&urlname=What-is-AVG-File-Shredder-and-
                       21   how-to-use-it.
                       22          44.       Attached hereto as Exhibit OO is a true and correct copy of Ubiquiti and UNIL’s
                       23   Opposition to Synopsys’ Motion for Leave to File Third Amended Complaint (ECF No. 195).
                       24          45.       Attached hereto as Exhibit PP is a true and correct copy of the Declaration of
                       25   Hartley Nisenbaum in Support of Ubiquiti and UNIL’s Opposition to Synopsys’ Motion for
                       26   Leave to File Third Amended Complaint (ECF No. 195-9).
                       27          46.       Attached hereto as Exhibit QQ is a true and correct copy of Ubiquiti and UNIL’s
                       28   Answer to Third Amended Complaint (ECF 221).
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                               MINGRONE DECL. ISO SYNOPSYS, INC.’S
    ATTORNEYS AT LAW
     SILICON VALLEY                                                         -6-                           MOTION FOR SANCTIONS
                                                                                                                 3:17-CV-00561-WHO
                        1           47.    Attached hereto as Exhibit RR is a true and correct copy of Judge Beeler’s
                        2   January 29, 2018 Order that Taiwanese Computers are Not Per Se Outside the Scope of
                        3   Discovery (ECF No. 123).
                        4           48.    Attached hereto as Exhibit SS is a true and correct copy of Ubiquiti, UNIL, and
                        5   Tsai’s Brief in Opposition to Synopsys’ Requests for Inspection (ECF No. 105).
                        6           49.    Attached hereto as Exhibit TT is a true and correct copy of the Declaration of
                        7   Ching-Han Tsai in Support of Defendants’ Opposition to Synopsys’ Requests for Inspection
                        8   (ECF No. 105-5).
                        9           50.    Attached hereto as Exhibit UU is a true and correct copy of Synopsys’ Motion for
                       10   Leave to File Third Amended Complaint (ECF No. 187-11).
                       11           51.    Attached hereto as Exhibit VV is a true and correct copy of the parties’ Joint
                       12   Letter Brief Regarding Synopsys’ Motion to Compel Forensic Inspection (ECF No. 99).
                       13           52.    Attached hereto as Exhibit WW is a true and correct copy of Judge Beeler’s Order
                       14   on Discovery Disputes Regarding Forensic Inspections of Defendants’ Computers (ECF No.
                       15   136).
                       16           53.    Attached hereto as Exhibit XX is a true and correct copy of Judge Beeler’s
                       17   Standing Order (ECF No. 104-1).
                       18           54.    Attached hereto as Exhibit YY is a true and correct copy of the Declaration of
                       19   Sahin Nazarian in Support of Defendants’ Opposition to Synopsys’ Requests for Inspection (ECF
                       20   No. 105-1).
                       21           55.    Attached hereto as Exhibit ZZ is a true and correct copy of an email chain
                       22   between Ching-Han Tsai and Sheng-Feng Wang dated December 2, 2014 regarding remote
                       23   installation of tools on Wang’s laptop, produced in this matter as UBNT00021358-
                       24   UBNT00021360. [FILED PROVISIONALLY UNDER SEAL]
                       25           I declare under penalty of perjury under the laws of the United States that the foregoing is
                       26   true and correct. Executed this 3rd day of October, 2018 at Menlo Park, California.
                       27                                                          /s/ Denise M. Mingrone
                                                                                   DENISE M. MINGRONE
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                               MINGRONE DECL. ISO SYNOPSYS, INC.’S
    ATTORNEYS AT LAW
     SILICON VALLEY                                                         -7-                           MOTION FOR SANCTIONS
                                                                                                                 3:17-CV-00561-WHO
